Moyer, C.J.,
dissenting. I respectfully dissent. Ohio Adm.Code 4117-5-01(F) does not conflict with Am.Sub.S.B. No. 133, Section 4(A), and is therefore valid. Consequently, the State Employment Relations Board (“SERB”) has final and exclusive authority to determine the composition of an exclusive bargaining unit and may exercise that power in the absence of a challenge by another employee organization.
R.C. 4117.06(A) provides that SERB “shall decide in each case the unit appropriate for the purposes of collective bargaining. The determination is final *685and conclusive and not appealable to the court.” The intention of the General Assembly is clearly stated in the law. No right of appeal pursuant to R.C. 119.12 exists for such determinations. S. Community, Inc. v. State Emp. Relations Bd. (1988), 38 Ohio St.3d 224, 527 N.E.2d 864.
SERB promulgated Ohio Adm.Code 4117-5-01(F) to assist it in fulfilling the statutory mandate of R.C. 4117.06(A). It is well established that an administrative agency’s interpretation of a statute, and regulations enacted pursuant thereto, is entitled to “considerable deference.” State ex rel. Celebrezze v. Natl. Lime & Stone Co. (1994), 68 Ohio St.3d 377,386, 627 N.E.2d 538, 545 (Resnick, J., dissenting). This court will not invalidate an administrative regulation unless it is unreasonable or in clear conflict with a statute. Youngstown Sheet & Tube Co. v. Lindley (1988), 38 Ohio St.3d 232, 234, 527 N.E.2d 828, 830, quoting Kroger Grocery & Baking Co. v. Glander (1948), 149 Ohio St. 120,125, 36 O.O. 471, 474, 77 N.E.2d 921, 924.
Ohio Adm.Code 4117-5-01(E) allows SERB to perform its statutory duty by clarifying or amending the composition of a collective bargaining unit if it “contains a combination of employees prohibited by division (D) of Section 4117.06 of the Revised Code.” R.C. 4117.06(D)(2) prohibits SERB from approving a unit that includes “any public employee employed as a guard to enforce against other employees rules to protect property of the employer or to protect the safety of persons on the employer’s premises in a unit with other employees.”
It is agreed that the unit in question contains such prohibited members; the sole question is the effect of Am.Sub.S.B. No. 133, Section 4(A) on the power of SERB to remedy this violation in the absence of a challenge from a rival employee organization.
The majority has concluded that Section 4(A) not only protects the status of the deemed certified employee organization, but also “grandfathers” any unit, intact, in the exact form in which it existed prior to the Act’s passage. The majority asserts that the concepts of certified status and composition of a unit are so inextricably bound as to be like a wagon and its wheels. To remove any member of a unit, in other words, is tantamount to disabling the unit and changing its very nature.
This argument suffers from two faults. The first is that the concepts of certified status and unit composition are not inextricably connected. They are not akin to a wagon and its wheels but, rather, to a wagon and its contents. Removing an item from the wagon does not alter the fact that it is still a wagon.
The second fault is that the language of Section 4(A) does not support the majority’s interpretation. The section states in part that “an employee organizar tion recognized as the exclusive representative shall be deemed certified until challenged by another employee organization * * *.” (Emphasis added.) The *686Act, by its explicit language, protects only certification of the exclusive representative (in this case AFSCME), not composition of the bargaining unit. Consequently, SERB may not decertify an employee organization in the absence of a challenge by a rival employee organization. Its directive in this case did not do so. It merely removed the improper class of unit members and certified that class as an independent unit with AFSCME as the exclusive representative. The original unit and its representative thus emerged intact, and AFSCME retained its status as the exclusive representative of the newly created unit of guards. The status quo was maintained to the extent that Am.Sub.S.B. No. 133, Section 4(A) requires, and, additionally, the SERB directive brought the units into compliance with R.C. 4117.06(D). In my view, this is the logical and proper result intended by the General Assembly. For this reason, and because the trial court lacked jurisdiction to review a SERB determination of the composition of a bargaining unit, I respectfully dissent.
Wright, J., concurs in the foregoing dissenting opinion.